Citation Nr: 1542764	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  15-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.  The Veteran's Form DD 214 noted that the Veteran served in the Reserves eight years following active duty service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides such as Agent Orange during service.  

2.  The Veteran's prostate cancer did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service.  

3.  The Veteran's skin condition did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of prostate cancer, to include as due to herbicide have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a skin condition, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Adequate notice was provided in June 2012 correspondence.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  A September 2010 certification from the National Personnel Records Center (NPRC) in St. Louis, Missouri reflects that the Veteran's service records may have been destroyed in a fire.  A November 2010 VA memorandum reflects the formal finding that these records could not be obtained.  In such a situation, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit of the doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In an October 2014 deferred rating decision, the RO noted that the Veteran's service treatment records (STRs) were available because they were mentioned in previous rating decisions.  However, the available STRs include the Veteran's Form DD 214 and entrance and separation examinations.  The November 2010 VA memorandum indicated that the rest of the Veteran's STRs are unavailable.

The Veteran has not been afforded an examination addressing the etiology of residuals of prostate cancer or a skin condition; however, no examination is necessary.  As is discussed in greater detail below, there is no evidence to show that the Veteran was exposed to herbicides during service or to establish any other event, injury or disease in service that may be associated with residuals of prostate cancer or with a skin condition.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease, such as prostate cancer, in service (or within an applicable presumption period under 38 C.F.R. § 3.307) and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the disability claimed is considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.  

The Veteran claims entitlement to service connection for residuals of prostate cancer and a skin condition on a presumptive basis.  Prostate cancer and chloracne issues are on the list of for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a Veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Residuals of Prostate Cancer Due to Herbicide Exposure

In June 2012 correspondence, the Veteran noted that he had a prostatectomy in 1997.  He further noted that a residual of the surgery was that he had to frequently urinate and wear a pad for incontinence that had to be changed two to four times daily.  The Veteran's VA treatment records noted that the Veteran had a prostatectomy.  The Veteran is competent and credible evidence to make these statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not in dispute that the Veteran has residuals of prostate cancer.  

In June 2012 correspondence, the Veteran indicated that the residuals of his prostate cancer were due to Agent Orange exposure in Vietnam.  However, in June 2013 correspondence, it was clarified that the Veteran was alleging that he was exposed to herbicides during service in Korea.  His available military personnel records show that he served in the Republic of Korea.  However, the Veteran was on active duty July 1952 to April 1954, fourteen years prior to the presumptive period of herbicide exposure in Korea.  His service was completed prior to the time that such herbicides were used in Korea.  There is no other evidence of record that indicates that Veteran was exposed to herbicides.  Although the Veteran has alleged he was exposed to herbicides, his statements have not specifically indicated how he was exposed.  Therefore, VA is unable to seek further verification of whether he had actual herbicide exposure.

The Veteran is not presumed exposed to herbicides during his service in Korea and the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for residuals of prostate cancer on a presumptive basis (related to herbicide exposure) is not warranted.

In his report of separation, Form DD 214, the Veteran's military occupational specialty (MOS) was listed as an engineer combat battalion.  In April 2010 correspondence, the Veteran stated that he served was an ammunition handler combat engineer in Korea.  The Veteran received the Korean Service Medal, United Nations Service Medal, and the National Defense Medal.  

The Board has also considered whether the Veteran's assertion that he engaged in combat is sufficient lay evidence of in-service incurrence or aggravation of disease or injury, notwithstanding the lack of official record.  See 38 U.S.C.A. § 1154(b).  The Veteran essentially wants to invoke that presumption to establish exposure to herbicides in service, not that prostate cancer or residuals of prostate cancer were incurred in service.  The Board finds the presumption does not apply.

The Board has also considered whether service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not claim, and the evidence does not otherwise suggest, that prostate cancer began during service or within one year of service discharge.  The Veteran's April 1954 separation examination does not show (nor do the available STRs) include complaints of, treatment for, or diagnoses of prostate cancer in service, nor does it show that there were any manifestations of the disease process beginning in service.  Prostate cancer is not shown to have been manifested to a compensable degree in the Veteran's first post-service year.  In June 2012 correspondence, the Veteran reported that he had a prostatectomy in 1997, approximately forty-three years after his discharge from service.  Consequently, service connection for prostate cancer or residuals of prostate cancer on the basis that it became manifest in service, is not warranted.  

Finally, the Veteran has not submitted any medical evidence relating prostate cancer or residuals of prostate cancer to service.  The only other evidence in the record concerning the etiology of the Veteran's residuals of prostate cancer is the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, residuals of prostate cancer, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's statements regarding any such causal or etiological link are not competent.

In summary, the Veteran was not exposed to herbicides in service and his service treatment records do not show prostate cancer or residuals of prostate cancer in service.  The Veteran did not receive treatment for or a diagnosis of prostate cancer until several decades after service.  No medical professional has attributed the Veteran's prostate cancer to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

A Skin Condition Due to Herbicide Exposure

The Veteran is alleging that he has a skin condition due to herbicide exposure while on active duty in Korea.  

In an April 2010 VA treatment record, in reviewing the Veteran's symptoms, the physician noted that the Veteran complained of sores on his head.  In June 2012 correspondence, the Veteran filed a claim for a skin condition that he noted was mainly on his head.  He stated that he broke out in cysts and felt that was due to Agent Orange exposure.  However, in a February 2015 VA treatment record, it was noted in a symptom list, next to skin, that the Veteran had no rashes or ulcers.  There is no other evidence of record indicating that the Veteran has a skin condition.  Even if the Board concedes that the Veteran has a current skin condition, there is no other evidence of record that there was an event in service associated with the Veteran's skin condition.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, a skin condition, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, the Veteran served as a combat engineer on active duty in Korea during a period that the VA does not recognize as a presumptive period of time that a Veteran was exposed to herbicides.  His statements have not specifically indicated how he was exposed.  Therefore, VA is unable to seek further verification of whether he had actual herbicide exposure.  The board finds that the Veteran is not presumed exposed to herbicides during his service in Korea.

The Board has also considered whether the Veteran's assertion that he engaged in combat is sufficient lay evidence of in-service incurrence or aggravation of disease or injury, notwithstanding the lack of official record.  See 38 U.S.C.A. § 1154(b).  The Veteran essentially wants to invoke that presumption to establish exposure to herbicides in service, not that a skin condition was incurred in service.  The Board finds the presumption does not apply and that the preponderance of the evidence is against a finding that he was actually exposed to herbicides during his service.  Based on the foregoing, service connection for a skin condition on a presumptive basis (related to herbicide exposure) is not warranted.

The Board has also considered whether service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not claim, and the evidence does not otherwise suggest, that a skin condition began during service or within one year of service discharge.  The Veteran's April 1954 STRs reflect that at the Veteran's separation exam, the Veteran reported no skin conditions.  The Veteran did not report that he had 
complaints of, treatment for, or diagnoses of a skin condition in service, nor has he alleged that there were any manifestations of the disease process beginning in service.  A skin condition was not shown to have been manifested to a compensable degree in the Veteran's first post-service year.  An April 2010 VA treatment record was the first evidence of record that the Veteran reported that he had sore on his head, approximately fifty-six years after his discharge from service.  Consequently, service connection for a skin condition on the basis that it became manifest in service, is not warranted.  

Finally, the Veteran has not submitted any medical evidence relating a skin condition to service.  The only other evidence in the record concerning the etiology of the Veteran's skin condition is the Veteran's own statements.  Thus, the Veteran's statements regarding any such causal or etiological link are not competent.

In summary, the Veteran was not exposed to herbicides in service and his separation examination does not show a skin condition occurred in service.  The Veteran did not report a skin condition until several decades after service.  No medical professional has attributed the Veteran's skin condition to his military service, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.


ORDER

Service connection for residuals of prostate cancer, due to herbicide exposure, is denied.

Service connection for residuals of a skin condition, due to herbicide exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


